This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiffs-Appellees,

 4 v.                                                                                   No. 34,565

 5 JUAN VENEGAS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James Waylon Counts, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14   Jorge A. Alvarado, Chief Public Defender
15   Santa Fe, NM
16   Nina Lalevic, Assistant Public Defender
17   Santa Fe, NM

18 for Appellant
 1                            MEMORANDUM OPINION

 2 VIGIL, Judge.

 3        Defendant has appealed from the revocation of his probation. We previously

 4 issued a notice of proposed summary disposition, proposing to affirm as to the

 5 revocation, but to reverse and remand the as to the sentence in light of an apparent

 6 Linam sequencing problem. Both Defendant and the State have filed responsive

 7 memoranda. With respect to the revocation, Defendant continues to oppose to our

 8 proposed analysis, but presents nothing new in the way of argument or authority. We

 9 therefore adhere to our initial assessment of this matter. With respect to the sentence,

10 both Defendant and the State have expressed agreement with our proposal to reverse

11 and remand for correction.

12        Accordingly, for the reasons previously stated, we affirm the revocation of

13 Defendant’s probation, but reverse the sentence, and remand for further proceedings

14 consistent herewith.

15        IT IS SO ORDERED.

16                                                ______________________________
17                                                MICHAEL E. VIGIL, Judge




                                              2
1 WE CONCUR:


2 ___________________________________
3 JONATHAN B. SUTIN, Judge


4 ___________________________________
5 RODERICK T. KENNEDY, Judge




                                  3